DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-39 are pending.  
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains multiple embedded hyperlinks and/or other forms of browser-executable code (for example, P. 32 L 25: available from https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoiyinformation/Guidances/UCM450229. pdf). Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable codes; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The use of the terms, for example, BioMarin® and Sarepta Therapeutics®, (on P. 24 among others), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each of the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are on P. 73 L. 17-18: The specification recites amino acid sequence: VAVGQEQAFSVNTR (SEQ ID NO: 6) and amino acid sequence: SPFVVNV APPLDLSK (SEQ ID NO: 8). There is no SEQ ID NO 8 in the Sequence Listing. Looking at the sequence listing, it appears that the above recited SEQ ID NO callouts are errors and should be corrected as follows: amino acid sequence: VAVGQEQAFSVNTR (SEQ ID NO: 5) and amino acid sequence: SPFVVNV APPLDLSK (SEQ ID NO: 6).
Applicants are required to check the sequences disclosed in various SEQ ID NO and in the sequence listing and provide a corrected version of the sequence listing. 

The specification on P. 6, L. 18 and L24; P. 33, L. 30; P, 34, L. 4; etc. uses unclear, inexact terms. In these and other instances, the specification recites “times/sec”. “Times/sec” is not a standard unit for measuring velocity nor is it standard in the art for the tests in question (see for example Matthews et al., 2016). As written, “a change in velocity…is times/sec or more” is unclear particularly since the figures pertaining to these descriptions, “Figure 14 Time to stand test” and “Figure 15 Climbing 4-stairs test” show that the change in velocity is measured in “rises/sec” (Fig. 14) and “tasks/sec” (Fig. 15).
Appropriate correction is required. Applicants are cautioned about introducing new matter while correcting and amending the specification. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In the instant case, the term “times/sec” in Claim 37 (i) and (iv) is used by the claim as a unit of measure for velocity while the accepted unit of measure for velocity is “distance/sec”. “Times/sec” is used by the claim to quantify “rise/sec” and “tasks/sec”, each a measure of time (i.e., “sec”) needed to complete an exercise (i.e., “rise” or “task”). The term “times/sec” is indefinite because the specification does not clearly redefine the term. 
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). The MPEP 2173.05(a)(I). 
The language of the claim is unclear because the drawings representing the data for the tests described in Claim 37 (i) time to stand (Figures 4, 8, 11, and 14) and (iv) time to climb 4-stairs (Figures 4, 8, 12, and 15) define the units for change in velocity to be “rise/sec” and “tasks/sec” rather than “times/sec”. MPEP 2173.05(a)(III) teaches: It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01. “Times/sec” is not a standard unit for measuring velocity nor is it standard in the art for the tests in question (see for example Matthews et al., 2016).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by History of Changes for Study: NCT02081625, ClinicalTrials.gov, posted 13 November 2014 (ClinicalTrials.gov ‘625).
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). Its Official Title is Exploratory Study of NS-065/NCNP-01 in Duchenne Muscular Dystrophy (i.e., from instant Claim 23, “for treating a human patient with Duchenne muscular dystrophy (DMD)”). The ClinicalTrials.gov ‘625 reference discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. ClinicalTrials.gov ‘625 discloses under Keywords: exon 53 skipping. 
The instant specification on P. 11 L. 4, identifies NS-065/NCNP-01 of ClinicalTrials.gov ‘625: NS-065/NCNP-01…is also referred to as “Viltolarsen” and on P. 23-24, L. 28-1 further defines that NS-065/NCNP-01 (Viltolarsen) is an antisense oligonucleotide drug substance for treating patients with Duchenne muscular dystrophy (DMD) amenable to a treatment involving exon skipping (i.e., “a pharmaceutical composition for treating a human patient with Duchenne muscular dystrophy (DMD) comprising an antisense oligomer, a pharmaceutically acceptable salt thereof, or a hydrate thereof”) and that the base sequence of NS-065/NCNP-01 (Viltolarsen) is as set forth in [U.S. Patent No. 9,079,934 B2 as] SEQ ID NO: 35 (5'-CCTCCGGTTC TGAAGGTGTT-3’) (i.e., “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene”). 
Instant Claim 27 is rejected as set forth above (i.e., “The pharmaceutical composition of claim 23”) and because the sequence referenced in the instant specification’s quote of that set forth in U.S. Patent No. 9,079,934 B2 as SEQ ID NO: 35 is CCTCCGGTTC TGAAGGTGTT, which is the same as instant SEQ ID NO: 3 (i.e., “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”). Instant Claim 28 is rejected as set forth above (i.e., “the pharmaceutical composition of claim 27”) and because per the instant specification on P. 23, L 30-31, NS-065/NCNP-01 (Viltolarsen) is a compound disclosed as "PMO No. 8” in U.S. Patent No. 9,079,934 B2 (i.e., “wherein the antisense oligomer is Viltolarsen or an equivalent thereof”).
It is noted that NS-065/NCNP-01 is identified as Viltolarsen in the instant specification on p. 11, L. 4-6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9079934, issued 14 July 2015, filed 31 August 2011 (referred to as “US ‘934”) in view of History of Changes for Study: NCT02081625, ClinicalTrials.gov, posted 13 November 2014 (“ClinicalTrials.gov ‘625”).
US ‘934 teaches oligomers and pharmaceutical compositions for exon skipping of exon 53 of the human dystrophin gene. ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). The Official Title of the Clinical Trial is Exploratory Study of NS-065/NCNP-01 in Duchenne Muscular Dystrophy. ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping.
US ‘934 claim 1 teaches: An antisense oligomer which causes skipping of the 53rd exon in the human dystrophin gene, consisting of the nucleotide sequence of SEQ ID NO: 35 … This ‘934 claim reads on instant Claim 23 (i.e., “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene”). Furthermore, US ‘934 SEQ ID NO 35 is identical to instant SEQ ID NO 3; therefore US ‘934 claim 1 also teaches a limitation of instant Claim 27 (i.e., “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”). 
US ‘934 claim 7 teaches A pharmaceutical composition for the treatment of muscular dystrophy, comprising as an active ingredient the antisense oligomer according to claim 1, or a pharmaceutically acceptable salt or hydrate thereof (i.e., instant Claim 1 “A pharmaceutical composition for treating a human patient with Duchenne muscular dystrophy (DMD) comprising an antisense oligomer, a pharmaceutically acceptable salt thereof or a hydrate thereof”). 
Regarding Claim 26, US ’934 teaches in Columns 10-11 L3-8 the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., instant Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”).
Regarding Claims 29-30, US ‘934 teaches Column 26 L34-48  In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent , a pH adjuster, and a solvent”). US ‘934 further teaches at Column 26 L 53-57 An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”).
US ‘934 does not teach the composition in the concentrations of instant Claims 23-25 (i.e., instant Claim 23 “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24 “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; or instant Claim 25 “in a concentration of 25 mg/ml or 50 mg/ml”) or all the limitations of instant Claim 27 (i.e., “The pharmaceutical composition of claim 23”).
However, ClinicalTrials.gov ‘625 teaches under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”; instant Claim 27 “The pharmaceutical composition of claim 23”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the pharmaceutical composition of US ‘934 with the packaging concentration of ClinicalTrials.gov ‘625. One would have been motivated to do so with a reasonable expectation of success because US ‘934 teaches at Column 26 L 22 A concentration of the oligomer of the present invention contained in the composition of the present invention may vary depending on kind of the carrier, etc. and at Column 27 L19-34 It is desired to control a dose of the composition of the present invention to be administered, by taking the following factors into account: the type and dosage form of the oligomer of the present invention contained; patients’ conditions including age, body weight, etc.; administration route; and the characteristics and extent of the disease… This numerical range may vary occasionally depending on type of the target disease, administration route and target molecule. Therefore, a dose lower than the range may be sufficient in some occasion and conversely, a dose higher than the range may be required occasionally. 
Those skilled in the art would be able to derive the concentrations recited in instant Claims 23-25 through routine optimization and seeing the 25 mg/ml packaged concentration of ClinicalTrials.gov ‘625. The Court has stated that generally such differences in concentration amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421.  
MPEP 2144 sets forth Applicant' s burden for rebuttal of a prima facie case of obviousness based upon routine optimization. Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount. In the instant case, the specification as filed provides no evidence that the particular amount or range recited within the claims is critical because those skilled in the art understand that a dose lower than the range may be sufficient in some occasion and conversely, a dose higher than the range may be required occasionally depending on patients’ conditions including age, body weight, etc.; administration route; and the characteristics and extent of the disease… and depending on type of the target disease, administration route and target molecule. Higher doses may require a higher concentration of the packaged drug (i.e. Claims 23-25 “between 2.5 mg/ml inclusive and 500 mg/ml inclusive”, “between 10 mg/ml inclusive and 100 mg/ml inclusive”, or “25 mg/ml or 50 mg/ml”); the specific 25 mg/ml concentration would be obvious since ClinicalTrials.gov ‘625 had used an antisense exon 53-skipping oligo treatment for DMD at that packaged concentration.
Finally, it is noted that NS-065/NCNP-01 is defined as Viltolarsen in the instant specification on p. 11, L. 4-6: the base sequence of NS-065/NCNP-01 (Viltolarsen) is as set forth in [U.S. Patent No. 9,079,934 B2 as] SEQ ID NO: 35 (5'-CCTCCGGTTC TGAAGGTGTT-3’). Therefore, combining the pharmaceutical composition of US ‘934 with the packaged concentration of ClinicalTrials.gov ‘625 would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention and through that combination, one would have produced the product claimed in instant Claim 28 (i.e., “The pharmaceutical composition of claim 27, wherein the antisense oligomer is Viltolarsen or an equivalent thereof”). One would have been motivated to do so with a reasonable expectation of success because ClinicalTrials.gov ‘625 was already carrying out the teachings of US ‘934, an antisense exon 53-skipping oligo treatment for DMD, at the 25 mg/ml concentration. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US ’934 and ClinicalTrials.gov ‘625 as applied to claims 23-30 as evidenced by MilliporeSigmaAldrich Molarity Calculator, and in further view of International Patent Publication WO 2017/059131 A1, published 06 April 2017 (WO ‘131).
Claim 23 is rejected based on the teachings of US ’934 and ClinicalTrials.gov ‘625 as discussed above. 
As discussed in the preceding rejection, US ’934 is drawn to a pharmaceutical composition of antisense oligonucleotides for skipping exon 53 to treat DMD. While US ‘934 does not teach verbatim a “sodium chloride concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive”, it teaches at Column 11 L5-8 The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
Neither ClinicalTrials.gov ‘625 nor US ‘934 as evidenced by MilliporeSigmaAldrich Molarity Calculator teaches the composition of instant Claim 23 in a concentration of 50 mg/ml. 
Like the instant invention, WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of US ’934 (including the sodium chloride concentration) at the concentration of ClinicalTrials.gov ‘625 and to supply it at a concentration different from the stated 25 mg/ml (i.e., “in a concentration of 50 mg/ml”). One would have been motivated to do so with a reasonable expectation of success because WO ‘131 teaches on P. 22 L12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 further teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers. Further, success would be a reasonable expectation because US ‘934 teaches at Column 27 L19-34 It is desired to control a dose of the composition of the present invention to be administered, by taking the following factors into account: the type and dosage form of the oligomer of the present invention contained… administration route; and the characteristics and extent of the disease...a dose lower than the range may be sufficient in some occasion and conversely, a dose higher than the range may be required occasionally (i.e., “in a concentration of 50 mg/ml”).

Claim(s) 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US ’934 and ClinicalTrials.gov ‘625 as applied to claim 23 above, and further in view of ClinicalTrials.gov History of Changes for Study: NCT02740972, posted 29 November 2016 (ClinicalTrials.gov ‘972).
The limitations of Claim 23 are taught by US ’934 and ClinicalTrials.gov ‘625 as discussed above. 
US ’934 and ClinicalTrials.gov ‘625 do not teach a method for treating Duchenne muscular dystrophy (DMD) comprising intravenously administering the pharmaceutical composition of Claim 23 to a human patient once a week at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive, of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof.
ClinicalTrials.gov ‘972 discloses a description of a Phase 2 clinical trial for assessing the safety and tolerability of the exon 53-skipping drug NS-065/NCNP-01 for treating Duchenne muscular dystrophy (DMD); NS-065/NCNP-01 is the same drug as the instant invention to be used for treating the same disease. ClinicalTrials.gov ‘972 teaches in its Brief Summary: The main objective of this study is to evaluate the safety of a high (80 mg/kg) and low (40 mg/kg) dose of NS-065/NCNP-01 (i.e. instant Claim 32, “administering the pharmaceutical composition of claim 23 … at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof” and instant Claim 33, “wherein the dose is 40 mg/kg/week or 80 mg/kg/week”) delivered as an intravenous infusion (i.e., “comprising intravenously administering the pharmaceutical composition”) in patients with Duchenne Muscular Dystrophy(DMD) …. (i.e., “A method for treating Duchenne muscular dystrophy (DMD)… [in] a human patient”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the treatment method of ClinicalTrials.gov ‘972 to administering the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625. One would have been motivated to do so with a reasonable expectation of success because ClinicalTrials.gov ‘972 teaches that the treatment is for patients with Duchenne Muscular Dystrophy(DMD) amendable to exon 53 skipping and ClinicalTrials.gov ‘625 teaches as one of its Inclusion Criteria: Subject with Duchenne muscular dystrophy eligible for or enrolment [sic] in the study must … there is confirmation of detection of dystrophin mRNA with skipping of exon 53 and dystrophin production after in vitro exposure of NS-065/NCNP-01 to subject-derived cells. 

Claim(s) 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US ’934 and ClinicalTrials.gov ‘625 and ClinicalTrials.gov ‘972 as applied to claims 23 and 32 above, and further in view of WO ‘131 and Aartsma-Rus et al., 2009.
The limitations of Claims 23 and 32 (i.e., “The method of claim 32”) are taught by US ’934 and ClinicalTrials.gov ‘625 as discussed above. 
Neither US ’934 and ClinicalTrials.gov ‘625 nor ClinicalTrials.gov ‘972 teaches a method for treating Duchenne muscular dystrophy (DMD) wherein the human patient has a mutation that results in a deficiency of any exon selected from the group consisting of exons 43-52, 45-52, 47-52, 48-52, 49-52, 50-52, or 52 , in the human dystrophin gene (Claim 34). Nor does either US ’934 and ClinicalTrials.gov ‘625 or ‘972 teach the method wherein the expression of a dystrophin protein in the human patient before administering the pharmaceutical composition is 1% or less compared with that of a healthy subject, as measured by Western blotting or mass spectrometry (Claim 35); or the method of Claim 35, wherein the expression of the dystrophin protein is not found in the human patient before administering the pharmaceutical composition (Claim 36).
WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51 and other mutations amenable to exon 51-skipping. As discussed above, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625 to the various mutations listed in WO ‘131 as well as other mutations (i.e., Claim 34, “wherein the human patient has a mutation that results in a deficiency of any exon selected from the group consisting of exons 43-52, 45-52, 47-52, 48-52, 49-52, 50-52, or 52 , in the human dystrophin gene”) based on the dystrophin protein expression criteria. One would have been motivated to do so with a reasonable expectation of success because Aartsma-Rus et al., 2009 teach that antisense-mediated exon skipping that aims for reading frame restoration is a promising therapeutic application for DMD and that skipping a small number of exons would be applicable to a large number of patients. On P. 293, right column, first full paragraph: The exon skipping approach is mutation specific because different mutations require skipping of different exons. However, two-thirds of all patients carry a deletion of one or more exons, of which 70% cluster between exon 45 and exon 55 (although each mutation has unique intronic breakpoints) [Aartsma-Rus et al., 2006b]. Thus, the skipping of certain exons would be applicable to large groups of patients [van Ommen et al., 2008]. Aartsma-Rus et al., 2009 further teach, on P. 294, right column, first paragraph, that this total is not the sum of all individual exons as for some deletions skipping of either the upstream or the downstream exon is frame restoring. For example, an exon 45 deletion, which occurs in over 4% of all patients, can be restored by either exon 44 (rank 4) or exon 46 (rank 5) skipping. The majority of deletion mutations (70%) can be restored through skipping of a single exon. The Aartsma-Rus et al., 2009 reference indicates that skipping exons within the same cluster as that indicated in instant Claim 34 can be frame restoring. 
Regarding Claims 35 and 36, WO ‘131 teaches the amounts of dystrophin produced by individuals with DMD and how that protein may be quantified: on P. 28 L. 8-10 In various forms of muscular dystrophy, such as Duchenne's muscular dystrophy (DMD) and Becker's muscular dystrophy (BMD), muscle cells produce … no dystrophin at all (i.e., “wherein the expression of a dystrophin protein in the human patient before administering the pharmaceutical composition is 1% or less compared with that of a healthy subject” and “wherein the expression of the dystrophin protein is not found in the human patient before administering the pharmaceutical composition”). WO ‘131 further teaches on P. 30 L. 6-8 Western blot analysis with monoclonal or polyclonal anti-dystrophin antibodies can be used to determine the percentage of dystrophin positive fibers (i.e., “as measured by Western blotting or mass spectrometry”). A person of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to apply the protein expression criteria of WO ‘131 to determine a treatment candidate for the composition of US ’934 and ClinicalTrials.gov ‘625 because P. 1-2, L. 30-2 of WO ‘131 teaches Any exonic mutation that changes the reading frame of the exon, or introduces a stop codon, or is characterized by removal of an entire out of frame exon or exons, or duplications of one or more exons, has the potential to disrupt production of functional dystrophin, resulting in DMD. Therefore, based on Aartsma-Rus et al., 2009 and WO ‘131, it is obvious that correcting other exonic mutations (besides only exon 51 of WO ‘131) would be likely to be frame restoring. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US ’934 and ClinicalTrials.gov ‘625 in view of ClinicalTrials.gov ‘972 as applied to claim 32 above, and further in view of Cirak et al., 2013, Aartsma-Rus et al., 2009, and Bushby and Connor, 2011.
The limitations of Claim 32 are taught as set forth above in a preceding section (i.e., “The method of claim 32”). 
Neither US ’934 and ClinicalTrials.gov ‘625 nor ClinicalTrials.gov ‘972 teaches a method for treating Duchenne muscular dystrophy (DMD) wherein administering the pharmaceutical composition provides at least one effect selected from the group consisting of the following effects (i) to (vi): (i) the average value of the expression level of a dystrophin protein in the skeletal muscle of the patient is 9-fold or more increased in comparison to baseline, after administering the pharmaceutical composition for 24 weeks.
Cirak et al., 2013 summarizes data and criteria used to evaluate the outcomes of a Phase 2 clinical trial of an exon 51-skipping drug used to treat DMD. Cirak et al., 2013 teaches that intravenously administering infusions of exon 51-skipping drug AVI-4658 at 20 mg/kg weekly for 12 weeks increased dystrophin protein levels. Cirak et al., 2013 P. 602, left column, first paragraph teaches: These three patients had also 314%, 198%, and 110% increases in dystrophin intensity compared with pretreatment biopsy on semiquantitative immunocytochemistry. Western blot analysis of these patients also showed an increase after treatment of protein levels from 2% to 18%, from 0·9% to 17%, and from 0% to 7·7% of normal muscle, respectively (table 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the outcome parameter of Cirak et al. 2013 (i.e., “wherein administering the pharmaceutical composition provides at least one effect selected from the group consisting of the following effects (i) to (vi): (i) the average value of the expression level of a dystrophin protein in the skeletal muscle of the patient is 9-fold or more increased in comparison to baseline”) to the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625. One would be motivated to do so with a reasonable expectation of success because Cirak further teaches P. 603, left/right columns, third full paragraph: To obtain more uniform protein production, either high doses of PMO or prolonged frequent administration, or both, could be considered because PMOs seem to be well tolerated. The safety profile we noted with AVI-4658 at doses of 20 mg/kg, supported by animal testing at up to human equivalent doses of 100 mg/kg (i.e., “at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week”), is encouraging and bodes well for longer administration periods and higher clinical dose…This finding suggests that a long period of administration will be necessary to achieve homogeneous dystrophin expression (i.e., “after administering the pharmaceutical composition for 24 weeks”). 
Cirak et al. 2013 does not teach an exon 53-skipping oligomer.
Aartsma-Rus et al., 2009 discusses antisense oligomer-mediated exon skipping as a strategy for treating DMD. As discussed previously, Aartsma-Rus et al., 2009 teaches that many DMD-causing mutations may be treated with antisense oligomers for skipping a small number of exons: on P. 294, right column, first paragraph, for some deletions skipping of either the upstream or the downstream exon is frame restoring. For example, an exon 45 deletion, which occurs in over 4% of all patients, can be restored by either exon 44 (rank 4) or exon 46 (rank 5) skipping. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the teachings of Aartsma-Rus et al., 2009 to the treatment method for exon 53 and the outcome parameter of Cirak et al. 2013. One would be motivated to do so with a reasonable expectation of success because Aartsma-Rus et al., 2009 teaches, on P. 294, right column, first paragraph: The majority of deletion mutations (70%) can be restored through skipping of a single exon.
Regarding items (ii) through (vi) of instant Claim 31, Bushby and Connor, 2011 teach commonly used clinical outcome measures for trials of DMD treatments, including, on P. 1217 Paragraph 2, antisense oligonucleotides for exon skipping. Bushy and Connor 2011 teach on P. 1218, right column, final full paragraph, about a study on 340 individuals with confirmed DMD between the ages of 2 and 28 years where Participants are assessed at months 3, 6, 9, 12 and annually thereafter to 5 years and Assessments include evaluation of strength (Medical Research Council [MRC] manual muscle test, quantitative strength testing) timed motor performance testing (time to stand from supine {i.e., “(ii) a change in the velocity obtained from time to stand (TTSTAND) is -0.055 times/sec or more in comparison to baseline, at the time of the 25th week after administering the pharmaceutical composition for 24 weeks”}, time to climb four standard stairs {i.e., “(iv) a change in the velocity obtained from time to climb 4 stairs (TTCLIMB) is -0.060 times/sec or more in comparison to baseline, at the time of the 25th week after administering the pharmaceutical composition for 24 weeks”}, time to walk/run 10 m {i.e., “(iii) a change in the velocity obtained from time to run/walk 10 meters (TTRW) is -0.025 meters/sec or more in comparison to baseline, at the time of the 25th week after administering the pharmaceutical composition for 24 weeks;”}… and health-related quality of life (i.e., “(v) a change in the score of North Star Ambulatory Assessment (NSAA) is -2.2 scores or more in comparison to baseline, at the time of the 25th week after administering the pharmaceutical composition for 24 weeks; and (vi) a change in 6-minute walk test (6MWT) is -7.5 meters or more in comparison to baseline, at the time of the 25th week after administering the pharmaceutical composition for 24 weeks”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the outcome parameters of Bushby and Connor, 2011 to the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of ClinicalTrials.gov ‘625. One would be motivated to do so with a reasonable expectation of success because Bushby and Connor, 2011 have identified other trials for DMD treatments for which these parameters have been used to determine success, and the specific outcome quantities could be derived through routine optimization.  See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (regarding “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”). 
Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). ("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.' Antonie, 559 F.2d at 620… Likewise, if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective. 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US ’934 and ClinicalTrials.gov ‘625 in view of ClinicalTrials.gov ‘972 as applied to claim32 above, and further in view of WO ‘131, Aartsma-Rus et al., 2009, and Bushby and Connor, 2011.
The limitations of Claim 32 are taught as set forth above in a preceding section (i.e., “The method of claim 32”). 
Neither US ’934 and ClinicalTrials.gov ‘625 nor ClinicalTrials.gov ‘972 teaches a method for treating Duchenne muscular dystrophy (DMD) wherein at least one effect selected from the group consisting of the following effects (i) to (vi) is provided for administering the pharmaceutical composition to 7- to 9-year-old human patients with DMD for 84 weeks: … (iii) the percentage of patients who lose independent walking ability is less than 10% by the time of the 85th week after initially administering the pharmaceutical composition… (Claim 38); or wherein at least one effect selected from the group consisting of the following effects (i) to (vi) is provided for administering the pharmaceutical composition to 10- to 12-year-old human patients with DMD for 84 weeks: …(iii) the percentage of patients who lose independent walking ability is less than 50% by the time of the 85th week after initially administering the pharmaceutical composition… (Claim 39). 
WO ‘131 teaches outcomes of using an exon 51-skipping antisense oligomer to treat DMD. Regarding instant Claim 38, WO ‘131 teaches on P. 61 Table 2 a study where 5 human subjects with DMD (Patients 007, 005, 002, 003, and 004) were between the ages of 7 and 9 when the study began (i.e., “a method for treating Duchenne muscular dystrophy (DMD) … is provided for administering the pharmaceutical composition to 7- to 9-year-old human patients with DMD”). At year 3, all 5 of these patients had been receiving the DMD treatment for at least 131 weeks and by the end of year 3, all 5 of these patients retained their abilities to walk (i.e., “(iii) the percentage of patients who lose independent walking ability is less than 10% by the time of the 85th week after initially administering the pharmaceutical composition”; if <10% had lost independent walking ability by year 3, <10% had lost independent walking ability by 85 weeks which is <3 years).
Regarding instant Claim 39, WO ‘131 teaches on P. 63 L. 4-8 that Ten of the thirteen patients in the matched external control 5 cohort lost ambulation, whereas only two of the twelve patients in the eteplirsen cohort lost ambulation (Fig. 11). All ten of the eteplirsen-treated patients that were ambulant at 192 weeks remained able to walk at 216 weeks. Overall, 89.7% of the matched external control cohort loss [sic] ambulation and only 16.7% in the eteplirsen cohort and on P. 55 L 28-30 For the eteplirsen treated cohort, eligible patients were between 7 and 13 years of age (inclusive) (i.e., “the percentage of patients who lose independent walking ability is less than 50% by the time of the 85th week after initially administering the pharmaceutical composition”; if <50% had lost independent walking ability by 216 weeks, <50% had lost independent walking ability by 85 weeks). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the outcome parameter and treatment ages of WO ‘131 to the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625. One would be motivated to do so with a reasonable expectation of success because WO ‘131 teaches on P. 35 L.29-31 In some embodiments, the pediatric patient is a patient from age 7 to 21 (e.g., age 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 or 21), and on P. 2 L.8-9 The continuous progression of DMD allows for therapeutic intervention at all stages of the disease (i.e., “wherein at least one effect selected from the group consisting of the following effects (i) to (vi) is provided for administering the pharmaceutical composition to 10- to 12-year-old human patients with DMD”). Looking strictly at patients in WO ‘131 who were between the ages of 10 and 12 years old when the study began (Patients 008, 013, 006, and 012), all of these patients retained ability to walk by the end of year 3 (i.e., “10- to 12-year-old human patients with DMD”). 
Even though WO ‘131 and the instant invention do not target the same exons, applying the outcome parameter and treatment ages of WO ‘131 to the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625 would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention in view of the teachings of Aartsma-Rus et al., 2009 as discussed above.
Regarding items (i)-(ii) and (iv)-(vi) of instant Claims 38 and 39, Bushby and Connor, 2011 teach commonly used clinical outcome measures for trials of DMD treatments, including, on P. 1217 Paragraph 2, antisense oligonucleotides for exon skipping. Bushy and Connor 2011 teach on P. 1218, right column, final full paragraph, about a study on 340 individuals with confirmed DMD between the ages of 2 and 28 years where Participants are assessed at months 3, 6, 9, 12 and annually thereafter to 5 years (i.e., instant Claims 38 “The method of claim 32, wherein at least one effect selected from the group consisting of the following effects (i) to (vi) is provided for administering the pharmaceutical composition to 7- to 9-year-old human patients with DMD for 84 weeks” and 39 “The method of claim 32, wherein at least one effect selected from the group consisting of the following effects (i) to (vi) is provided for administering the pharmaceutical composition to 10- to 12-year-old human patients with DMD for 84 weeks”). 
Bushy and Connor 2011 teach on P. 1218, right column, final full paragraph Assessments include evaluation of strength (Medical Research Council [MRC] manual muscle test, quantitative strength testing) timed motor performance testing (time to stand from supine {i.e., Claims 38 “(vi) a reduction in rise velocity due to aging is not observed by the time of the 85th week after initially administering the pharmaceutical composition” and 39 “(vi) a period in which rise velocity increases is observed by the time of the 85th week after initially administering the pharmaceutical composition”}, time to climb four standard stairs {i.e., Claims 38 “(v) a reduction in the velocity of climbing 4 stairs due to aging is not observed by the time of the 85th week after initially administering the pharmaceutical composition” and 39 “(v) a period in which the velocity of climbing 4 stairs increases is observed by the time of the 85th week after initially administering the pharmaceutical composition”}, time to walk/run 10 m {i.e., Claims 38 “(iv) a reduction in the velocity of running/walking 10 meters due to aging is not observed by the time of the 85th week after initially administering the pharmaceutical composition” and 39 “(iv) a reduction in the velocity of running/walking 10 meters due to aging is not observed by the time of the 85th week after initially administering the pharmaceutical composition”}… and health-related quality of life (i.e., Claims 38 “(i) the percentage of patients who lose rise ability is less than 20% by the time of the 85th week after initially administering the pharmaceutical composition; (ii) the percentage of patients who lose ability to climb 4 stairs is less than 10% by the time of the 85th week after initially administering the pharmaceutical composition” and 39 “(i) the percentage of patients who lose rise ability is less than 60% by the time of the 85th week after initially administering the pharmaceutical composition; (ii) the percentage of patients who lose ability to climb 4 stairs is less than 50% by the time of the 85th week after initially administering the pharmaceutical composition”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the outcome parameters of Bushby and Connor, 2011 to the treatment method of ClinicalTrials.gov ‘972 and the pharmaceutical composition of US ’934 and ClinicalTrials.gov ‘625. One would be motivated to do so with a reasonable expectation of success because Bushby and Connor, 2011 have identified other trials for DMD treatments for which these parameters have been used to determine success, and the specific outcome quantities could be derived through routine optimization.  See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (regarding “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”). 
Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). ("The idea behind the 'result-effective variable' analysis is straightforward. Our predecessor court reasoned that a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.' Antonie, 559 F.2d at 620… Likewise, if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-27 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10385092, issued 20 August 2019 (US ‘092) in view of ClinicalTrials.gov ‘625, in further view of European Patent Application Number 11821996.3, Publication No. EP2612917A1, published 07 October 2013 (EP’917), priority date 01 September 2010, as evidenced by MilliporeSigmaAldrich Molarity Calculator, and in further view of International Patent Publication WO 2017/059131 A1, published 06 April 2017 (WO ‘131). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to oligonucleotides targeting the 53rd exon of the human dystrophin gene for exon skipping. US ‘092 claims 1-3 teach an phosphorodiamidate morpholino oligomer (PMO) antisense oligomer that causes skipping of the 53rd exon in a human dystrophin pre-mRNA, consisting of a 25-mer oligomer that is 100% complementary to the 36th to the 60th nucleotides from the 5' end of the 53rd exon in said human dystrophin pre-mRNA, wherein the 53rd exon in said human dystrophin pre-mRNA consists of a nucleotide sequence corresponding to SEQ ID NO: 1, and wherein said PMO antisense oligomer hybridizes to said pre-mRNA with Watson-Crick base pairing under physiological conditions... US ‘092 SEQ ID NO 1, contains instant SEQ ID NO: 3 and that recited in instant Claim 23 (i.e., instant Claims 23 “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene” and 27 “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”).  
Claims 1-3 of US ‘092 do not teach every limitation of claims 23-31: the concentrations, pH, or additional pharmaceutical components instantly claimed.
However, ClinicalTrials.gov ‘625, EP ‘917, and WO ‘131 teach these concentrations, pH, and additional pharmaceutical components:  
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of ClinicalTrials.gov ‘625 to the antisense oligomer of US ‘092. One would be motivated to do so with a reasonable expectation of success because both ‘092 and ClinicalTrials.gov ‘625 are drawn to exon-skipping antisense oligonucleotides for the human dystrophin gene. 
As for instant Claim 26, EP ‘917 provides a pharmaceutical composition (specifically an antisense oligomer) that causes skipping of the same exon as the instant invention, exon 53 in the human dystrophin gene, and which is to be used for treating the same disease, DMD. EP ‘917 teaches in [0034] the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
As for instant Claims 29 and 30, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent , a pH adjuster, and a solvent”). EP ‘917 further teaches [0118] An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”). 
As for Claim 31, EP ‘617 teaches [0034] The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7 .2 and 7.4”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition modifications of EP ‘917 to the antisense oligomer of US ‘092. One would be motivated to do so with a reasonable expectation of success because ‘092, and EP ‘917 are related to exon-skipping antisense oligonucleotide for the human dystrophin gene. Specifically regarding the pH and formula sodium chloride concentration, EP ‘917 teaches in [0034] that the term "under physiological conditions" refers to conditions set to mimic the in vivo environment in terms of pH, salt composition and temperature. Regarding the pharmaceutically acceptable additives, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention.
As for the other limitations of instant Claim 31, like the instant invention, WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml (i.e., “The pharmaceutical composition of claim 23, comprising (i) Viltolarsen or an equivalent thereof as the antisense oligomer, or a pharmaceutically acceptable salt thereof, or a hydrate thereof, in a concentration of 50 mg/ml”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of WO ‘131 to the antisense oligomer of US ‘092. One would be motivated to do so with a reasonable expectation of success because ‘092and WO ‘131 are related to exon-skipping antisense oligonucleotides for the human dystrophin gene. Regarding the pharmaceutical composition concentration, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers (i.e., “in a concentration of 50 mg/ml”).

Claims 23-27 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10407461 issued 10 September 2019 (US ‘461) in view of ClinicalTrials.gov ‘625, in further view of EP’917, as evidenced by MilliporeSigmaAldrich Molarity Calculator, and in further view of WO ‘131.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to oligonucleotides targeting the 53rd exon of the human dystrophin gene for exon skipping. US ’461 claims 1-2 teach A phosphorodiamidate morpholino oligomer (PMO) antisense oligomer that causes skipping of the 53rd exon in a human dystrophin pre-mRNA, consisting of a 25-mer oligomer that is 100% complementary to the target sequence 5'-GAACACCUUCAGAACCGGAGGCAAC-3' (SEQ ID NO: 124) of said human dystrophin pre-mRNA, wherein said PMO antisense oligomer hybridizes to said target sequence with Watson-Crick base pairing under physiological conditions, wherein…; the taught oligomer contains a sequence that reads on instant SEQ ID NO: 3 and that recited in instant Claim 23 (i.e., instant Claims 23 “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene” and 27 “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”).  
Claims 1-2 of US ‘461 do not teach every limitation of claims 23-31: the concentrations, pH, or additional pharmaceutical components instantly claimed.
However, ClinicalTrials.gov ‘625, EP ‘917, and WO ‘131 teach these concentrations, pH, and additional pharmaceutical components:  
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of ClinicalTrials.gov ‘625 to the antisense oligomer of US ‘461. One would be motivated to do so with a reasonable expectation of success because both ‘461 and ClinicalTrials.gov ‘625 are drawn to exon-skipping antisense oligonucleotides for the human dystrophin gene. 
As for instant Claim 26, EP ‘917 provides a pharmaceutical composition (specifically an antisense oligomer) that causes skipping of the same exon as the instant invention, exon 53 in the human dystrophin gene, and which is to be used for treating the same disease, DMD. EP ‘917 teaches in [0034] the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
As for instant Claims 29 and 30, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent, a pH adjuster, and a solvent”). EP ‘917 further teaches [0118] An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”). 
As for Claim 31, EP ‘617 teaches [0034] The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7 .2 and 7.4”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition modifications of EP ‘917 to the antisense oligomer of US ‘461. One would be motivated to do so with a reasonable expectation of success because ‘461 and EP ‘917 are related to exon-skipping antisense oligonucleotides for the human dystrophin gene. Specifically regarding the pH and formula sodium chloride concentration, EP ‘917 teaches in [0034] that the term "under physiological conditions" refers to conditions set to mimic the in vivo environment in terms of pH, salt composition and temperature. Regarding the pharmaceutically acceptable additives, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention.
As for the other limitations of instant Claim 31, like the instant invention, WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml (i.e., “The pharmaceutical composition of claim 23, comprising (i) Viltolarsen or an equivalent thereof as the antisense oligomer, or a pharmaceutically acceptable salt thereof, or a hydrate thereof, in a concentration of 50 mg/ml”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of WO ‘131 to the antisense oligomer of US ‘461. One would be motivated to do so with a reasonable expectation of success because ‘461 and WO ‘131 are related to exon-skipping antisense oligonucleotides for the human dystrophin gene. Regarding the pharmaceutical composition concentration, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers (i.e., “in a concentration of 50 mg/ml”).

Claims 23-27 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10487106, issued 26 November 2019 (US ‘106) in view of ClinicalTrials.gov ‘625, in further view of EP’917, as evidenced by MilliporeSigmaAldrich Molarity Calculator, and in further view of WO ‘131.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to oligonucleotides targeting the 53rd exon of the human dystrophin gene for exon skipping. US ‘106 claims 1-2 teach A phosphorodiamidate morpholino oligomer (PMO) consisting of a 25-mer antisense oligomer that is 100% complementary, according to Watson-Crick base pairing, to the 36th to the 60th nucleotides from the 5' end of the 53rd exon in a human dystrophin pre-mRNA, wherein the 53rd exon in said human dystrophin pre-mRNA consists of a nucleotide sequence corresponding to SEQ ID NO: 1, wherein each phosphorodiamidate morpholino monomer of said PMO… The taught oligomer contains a sequence that reads on instant SEQ ID NO 3 and that recited in instant Claim 23 (i.e., instant Claims 23 “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene” and 27 “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”).  
Claims 1-2 of US ‘106 do not teach every limitation of instant claims 23-31: the concentrations, pH, or additional pharmaceutical components instantly claimed.
However, ClinicalTrials.gov ‘625, EP ‘917, and WO ‘131 teach these concentrations, pH, and additional pharmaceutical components. 
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of ClinicalTrials.gov ‘625 to the antisense oligomer of US ‘106. One would be motivated to do so with a reasonable expectation of success because both ‘106 and ClinicalTrials.gov ‘625 are drawn to exon-skipping antisense oligonucleotides for the human dystrophin gene. 
As for instant Claim 26, EP ‘917 provides a pharmaceutical composition (specifically an antisense oligomer) that causes skipping of the same exon as the instant invention, exon 53 in the human dystrophin gene, and which is to be used for treating the same disease, DMD. EP ‘917 teaches in [0034] the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
As for instant Claims 29 and 30, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent, a pH adjuster, and a solvent”). EP ‘917 further teaches [0118] An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”). 
As for Claim 31, EP ‘617 teaches [0034] The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7 .2 and 7.4”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition modifications of EP ‘917 to the composition of US ‘106. One would be motivated to do so with a reasonable expectation of success because ‘106 and EP ‘917 are related to exon-skipping antisense oligonucleotides for the human dystrophin gene. Specifically regarding the pH and formula sodium chloride concentration, EP ‘917 teaches in [0034] that the term "under physiological conditions" refers to conditions set to mimic the in vivo environment in terms of pH, salt composition and temperature. Regarding the pharmaceutically acceptable additives, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention.
As for the other limitations of instant Claim 31, like the instant invention, WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml (i.e., “The pharmaceutical composition of claim 23, comprising (i) Viltolarsen or an equivalent thereof as the antisense oligomer, or a pharmaceutically acceptable salt thereof, or a hydrate thereof, in a concentration of 50 mg/ml”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of WO ‘131 to the antisense oligomers of US ‘106. One would be motivated to do so with a reasonable expectation of success because ‘106 and WO ‘131 are related to exon-skipping antisense oligonucleotides for the human dystrophin gene. Regarding the pharmaceutical composition concentration, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers (i.e., “in a concentration of 50 mg/ml”).

Claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of U.S. Patent No. 10647741, issued 12 May 2020 (US ‘741) in view of ClinicalTrials.gov ‘625 and further in view of ClinicalTrials.gov History of Changes for Study: NCT02740972, posted 29 November 2016 (ClinicalTrials.gov ‘972).
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods for treating Duchenne muscular dystrophy with oligonucleotides targeting the 53rd exon of the human dystrophin gene for exon skipping. US ‘741 claims 1, 4, 7, and 10 teach A method comprising administering to a patient with DMD and A method of inducing exon 53 skipping in a patient with DMD comprising administering to said patient an antisense phosphorodiamidate morpholino oligomer (PMO) consisting of a 25-mer oligomer that is 100% complementary to the 36th to the 60th nucleotides from the 5' end of the 53rd exon in a human dystrophin pre-mRNA, wherein the 53rd exon in said human dystrophin pre-mRNA consists of a nucleotide sequence corresponding to US ‘741 SEQ ID NO 1, and …that is 100% complementary to the target sequence 5'-GAACACCUUCAGAACCGGAGGCAAC-3' (SEQ ID NO: 124). The recited ‘741 sequences and description contain sequences that read on that recited in instant Claim 23 (i.e., “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene”).  
Claims 1, 4, 7, and 10 of US ‘741 do not teach the concentrations or dosing regimen instantly claimed.
However, ClinicalTrials.gov ‘625 and ClinicalTrials.gov ‘972 teach these concentrations  and dosing regimens.
Regarding the limitations of instant Claim 23 (upon which instant Claims 32-33 depend), ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”) in phosphate buffered saline with 1 mL per vial. 
Regarding Claims 32-33, ClinicalTrials.gov ‘972 discloses a description of a Phase 2 clinical trial for assessing the safety and tolerability of the exon 53-skipping drug NS-065/NCNP-01 for treating Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘972 teaches in its Brief Summary: The main objective of this study is to evaluate the safety of a high (80 mg/kg) and low (40 mg/kg) dose of NS-065/NCNP-01 (i.e. instant Claim 32, “administering the pharmaceutical composition of claim 23 … at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof” and instant Claim 33, “wherein the dose is 40 mg/kg/week or 80 mg/kg/week”) delivered as an intravenous infusion (i.e., “comprising intravenously administering the pharmaceutical composition”) in patients with Duchenne Muscular Dystrophy(DMD) …. (i.e., “A method for treating Duchenne muscular dystrophy (DMD)… [in] a human patient”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition of ClinicalTrials.gov ‘625 and the dosing regimens of ClinicalTrials.gov ‘972 to the DMD treatment administration method US ‘741. One would have been motivated to do so with a reasonable expectation of success because both references and the US ‘741 patent are drawn to exon 53-skipping, antisense oligonucleotide-based treatments for DMD.

Claims 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10662217, issued 26 May 2020 (US ‘217) in view of ClinicalTrials.gov ‘625 and further in view of ClinicalTrials.gov ‘972.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods for treating a patient with Duchenne muscular dystrophy by intravenously administering oligonucleotides targeting the 53rd exon of the human dystrophin gene for exon skipping. US ‘217 claims 1-4 teach A method of treating a DMD patient comprising intravenously administering to said patient an oligomer comprising: a) a phosphorodiamidate morpholino oligomer (PMO) that is 100% complementary to the 36th to the 60th nucleotides from the 5' end of the 53rd exon in a human dystrophin pre-mRNA, wherein the 53rd exon in said human dystrophin pre-mRNA consists of a nucleotide sequence corresponding to SEQ ID NO: 1 or to the target sequence 5'-GAACACCUUCAGAACCGGAGGCAAC-3' (SEQ ID NO 124) or … consisting of a 25-mer oligomer that is 100% complementary … to SEQ ID NO: 1 or to the target sequence 5'-GAACACCUUCAGAACCGGAGGCAAC-3' (SEQ ID NO 124), which describe sequences containing those recited in instant Claim 23 (i.e., “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene”).  
Claims 1-4 of US ‘217 do not teach the concentrations or dosing regimen instantly claimed.
However, ClinicalTrials.gov ‘625 and ClinicalTrials.gov ‘972 teach these concentrations and dosing regimens.
Regarding the limitations of instant Claim 23 (upon which instant Claims 32-33 depend), ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”) in phosphate buffered saline with 1 mL per vial. 
Regarding Claims 32-33, ClinicalTrials.gov ‘972 discloses a description of a Phase 2 clinical trial for assessing the safety and tolerability of the exon 53-skipping drug NS-065/NCNP-01 for treating Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘972 teaches in its Brief Summary: The main objective of this study is to evaluate the safety of a high (80 mg/kg) and low (40 mg/kg) dose of NS-065/NCNP-01 (i.e. instant Claim 32, “administering the pharmaceutical composition of claim 23 … at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof” and instant Claim 33, “wherein the dose is 40 mg/kg/week or 80 mg/kg/week”) delivered as an intravenous infusion (i.e., “comprising intravenously administering the pharmaceutical composition”) in patients with Duchenne Muscular Dystrophy(DMD) …. (i.e., “A method for treating Duchenne muscular dystrophy (DMD)… [in] a human patient”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition of ClinicalTrials.gov ‘625 and the dosing regimens of ClinicalTrials.gov ‘972 to the method of treating DMD of US ‘217. One would have been motivated to do so with a reasonable expectation of success because both references and the US ‘217 patent are drawn to exon 53-skipping, antisense oligonucleotide-based treatments for DMD.

Claims 23-27 and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11, and 18 of U.S. Patent No. 10870676, issued 22 December 2020 (US ‘676) in view of ClinicalTrials.gov ‘625, in further view of EP’917, as evidenced by MilliporeSigmaAldrich Molarity Calculator, in further view of WO ‘131, and further in view of ClinicalTrials.gov ‘972.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to methods of treating DMD with exon 53-skipping antisense oligonucleotides. US ‘676 claims 1-3 teach A method of treating Duchenne muscular dystrophy (DMD) in a patient in need thereof comprising administering an antisense oligomer or comprising administering a pharmaceutical composition comprising as an active ingredient an antisense oligomer, or a pharmaceutically acceptable salt or hydrate thereof, wherein the antisense oligomer consists of a nucleotide sequence complementary to the sequence consisting of the 36th to the 56th nucleotides from the 5' end of the 53rd exon in a human dystrophin pre- mRNA, and wherein the 53rd exon in the human dystrophin pre-mRNA consists of a nucleotide sequence corresponding to SEQ ID NO: 1 and the method, wherein the antisense oligomer is an oligonucleotide. US ‘676 SEQ ID NO: 1 is identical to instant SEQ ID NO 1 and ‘676 claims 1-3 read on instant SEQ ID NO: 3 (i.e., instant Claims 23 “A pharmaceutical composition for treating a human patient with Duchenne muscular dystrophy (DMD) comprising an antisense oligomer… wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene” and 27 “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”). 
US ‘676 claims 10-11 teach the method according to claim 1, wherein the antisense oligomer, or the pharmaceutically acceptable salt or hydrate thereof, is administered intravenously and the method according to claim 2, wherein the antisense oligomer is an oligonucleotide (i.e., instant Claim 23 “a pharmaceutically acceptable salt thereof or a hydrate thereof”). US ‘676 claim 18 teaches the method of treating wherein the pharmaceutical composition is administered intravenously (i.e., instant Claim 32 “A method for treating Duchenne muscular dystrophy (DMD) comprising intravenously administering the pharmaceutical composition of claim 23 to a human patient”). 
Claims 1-3, 10-11, and 18 of US ‘676 do not teach every limitation of instant Claims 23-27 and 29-33: the concentrations, pH, additional pharmaceutical components, or treatment regimen instantly claimed.
However, ClinicalTrials.gov ‘625, EP ‘917, WO ‘131, and ClinicalTrials.gov ‘972 teach these concentrations, pH, additional pharmaceutical components, and treatment regimens.
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of ClinicalTrials.gov ‘625 to the composition of US ‘676. One would be motivated to do so with a reasonable expectation of success because both ‘676 and ClinicalTrials.gov ‘625 are drawn to methods of treating DMD with exon 53-skipping antisense oligonucleotides. 
EP ‘917 teaches in [0034] the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
As for instant Claims 29 and 30, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent, a pH adjuster, and a solvent”). EP ‘917 further teaches [0118] An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”). 
As for Claim 31, EP ‘617 teaches [0034] The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7 .2 and 7.4”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition modifications of EP ‘917 to the composition of US ‘676. One would be motivated to do so with a reasonable expectation of success because ‘676, and EP ‘917 are related to methods of treating DMD with exon-skipping antisense oligonucleotides. Specifically regarding the pH and formula sodium chloride concentration, EP ‘917 teaches in [0034] that the term "under physiological conditions" refers to conditions set to mimic the in vivo environment in terms of pH, salt composition and temperature. Regarding the pharmaceutically acceptable additives, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention.
As for the other limitations of Claim 31, like the instant invention, WO ‘131 provides compositions and methods for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml (i.e., instant Claim 31 “The pharmaceutical composition of claim 23, comprising (i) Viltolarsen or an equivalent thereof as the antisense oligomer, or a pharmaceutically acceptable salt thereof, or a hydrate thereof, in a concentration of 50 mg/ml”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of WO ‘131 to the pharmaceutical composition for treating DMD of US ‘676. One would be motivated to do so with a reasonable expectation of success because ‘676 and WO ‘131 are related to treating DMD with exon-skipping antisense oligonucleotides. Regarding the pharmaceutical composition concentration, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers (i.e., “in a concentration of 50 mg/ml”).
Regarding Claims 32-33, ClinicalTrials.gov ‘972 discloses a description of a Phase 2 clinical trial for assessing the safety and tolerability of the exon 53-skipping drug NS-065/NCNP-01 for treating Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘972 teaches in its Brief Summary: The main objective of this study is to evaluate the safety of a high (80 mg/kg) and low (40 mg/kg) dose of NS-065/NCNP-01 (i.e. instant Claim 32, “administering the pharmaceutical composition of claim 23 … at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof” and instant Claim 33, “wherein the dose is 40 mg/kg/week or 80 mg/kg/week”) delivered as an intravenous infusion in patients with Duchenne Muscular Dystrophy(DMD). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition of ClinicalTrials.gov ‘625 and the dosing regimens of ClinicalTrials.gov ‘972 to the method of treating DMD via intravenous delivery of US ‘676. One would have been motivated to do so with a reasonable expectation of success because both references and the US ‘676 patent are drawn to exon 53-skipping, antisense oligonucleotide-based treatments for DMD.

Claims 23-27 and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-14 of copending Application No. 17/126366, claim set filed 18 December 2020 (App ‘366) in view of ClinicalTrials.gov ‘625, in further view of EP’917, as evidenced by MilliporeSigmaAldrich Molarity Calculator, in further view of WO ‘131, and further in view of ClinicalTrials.gov ‘972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to pharmaceutical compositions for treating muscular dystrophy by skipping exon 53 of the human dystrophin gene. App ‘366 claims 1-2 and 12 teach An antisense oligomer or oligonucleotide which causes skipping of the 53rd exon in the human dystrophin gene, consisting of a nucleotide sequence complementary to any one of the sequences consisting of the 32nd to the 56th or the 36th to the 56th nucleotides from the 5' end of the 53rd exon in the human dystrophin gene… consisting of the nucleotide sequence shown by SEQ ID NO: 11 or 35, the latter of which is identical to instant SEQ ID NO 3 (i.e., instant Claims 23 “wherein the antisense oligomer consists of a base sequence complementary to a sequence consisting of nucleotides at positions 36 to 56 from the 5'-terminus of exon 53 of a human dystrophin gene” and 27 “wherein the base sequence of the antisense oligomer consists of the sequence of SEQ ID NO: 3”). App ‘366 also teaches in claims 13-14 A pharmaceutical composition for the treatment of muscular dystrophy, comprising as an active ingredient the antisense oligomer … or a pharmaceutically acceptable salt or hydrate thereof and the pharmaceutical composition for the treatment of muscular dystrophy of claim 13, which is administered for the treatment of Duchenne muscular dystrophy (i.e., Claim 23 “A pharmaceutical composition for treating a human patient with Duchenne muscular dystrophy (DMD) comprising an antisense oligomer, a pharmaceutically acceptable salt thereof, or a hydrate thereof”).
The claims of pending App ‘366 do not teach every limitation of the instant claims: the concentrations, pH, additional pharmaceutical components, or treatment regimen instantly claimed.
However, ClinicalTrials.gov ‘625, EP ‘917, WO ‘131, and ClinicalTrials.gov ‘972 teach these concentrations, pH, additional pharmaceutical components, and treatment regimens: 
ClinicalTrials.gov ‘625 discloses a description of a Phase 1 clinical trial for assessing the safety and efficacy of an exon 53-skipping drug to treat Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘625 says under Keywords: exon 53 skipping. ClinicalTrials.gov ‘625 discloses under Assigned Interventions: Drug NS-065/NCNP-01 for Infusion (i.e., “a pharmaceutical composition for treating a human patient”) is packaged as 25 mg/mL (i.e., instant Claim 23, “in a concentration of between 2.5 mg/ml inclusive and 500 mg/ml inclusive”; instant Claim 24, “in a concentration of between 10 mg/ml inclusive and 100 mg/ml inclusive”; and instant Claim 25, “in a concentration of 25 mg/ml or 50 mg/ml”) in phosphate buffered saline with 1 mL per vial. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of ClinicalTrials.gov ‘625 to the composition of App ‘366. One would be motivated to do so with a reasonable expectation of success because both ‘366 and ClinicalTrials.gov ‘625 are drawn to exon 53-skipping antisense oligonucleotide treatments for DMD. 
EP ‘917 teaches in [0034] the oligomer …is mixed with the transcript of human dystrophin gene, both are hybridized under physiological conditions to form a double strand nucleic acid ... The conditions are, for example … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration (i.e., instant Claim 26 “wherein the pharmaceutical composition is an aqueous solution having a pH between 7.2 and 7.4”). 
As for instant Claims 29 and 30, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention. Examples of such additives are … isotonizing agents (e.g., sodium chloride, glucose, maltose, lactose, sucrose, trehalose) (i.e., instant Claim 30, “The pharmaceutical composition of claim 29, wherein the tonicity agent is at least one selected from the group consisting of: sodium chloride, potassium chloride, glucose, fructose, maltose, sucrose, lactose, mannitol, sorbitol, xylitol, trehalose, and glycerin,”), and pH controlling agents (e.g., hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, sodium hydroxide, potassium hydroxide and triethanolamine) (i.e., “wherein the pH adjuster is at least one selected from the group consisting of: hydrochloric acid, sodium hydroxide, citric acid, lactic acid, sodium hydrogen phosphate, sodium dihydrogen phosphate, potassium dihydrogen phosphate, and monoethanolamine”). One or more of these additives can be used (i.e., instant Claim 29, “further comprising at least one component selected from the group consisting of: a tonicity agent, a pH adjuster, and a solvent”). EP ‘917 further teaches [0118] An aqueous solvent that can be used in adding the oligomer of the present invention is not particularly limited as far as it is pharmaceutically acceptable, and examples are injectable water or injectable distilled water (i.e., instant Claim 30, “and wherein the solvent is water”). 
As for Claim 31, EP ‘617 teaches [0034] The conditions are, for example, … pH 5 to 8, preferably pH 7.4 and 150 mM of sodium chloride concentration. The MilliporeSigmaAldrich Molarity Calculator teaches that 150 mM sodium chloride = 8.766 mg/mL (i.e., “(ii) sodium chloride in a concentration of between 8 mg/ml inclusive and 10 mg/ml inclusive, wherein the pharmaceutical composition is an aqueous solution having a pH between 7 .2 and 7.4”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition modifications of EP ‘917 to the composition of App ‘366. One would be motivated to do so with a reasonable expectation of success because ‘366 and EP ‘917 are related to exon 53-skipping antisense oligonucleotide treatments for DMD. Specifically regarding the pH and formula sodium chloride concentration, EP ‘917 teaches in [0034] that the term "under physiological conditions" refers to conditions set to mimic the in vivo environment in terms of pH, salt composition and temperature. Regarding the pharmaceutically acceptable additives, EP ‘917 teaches [0117] In addition to the oligomer of the present invention and the carrier described above, pharmaceutically acceptable additives may also be optionally formulated in the composition of the present invention.
As for the other limitations of instant Claim 31, like the instant invention, WO ‘131 provides compositions for treating DMD with an exon-skipping oligonucleotide; WO ‘131 is for skipping of exon 51. WO ‘131 teaches on P. 1 L. 13 compositions—the drug eteplirsen—suitable for facilitating exon 51 skipping in the human dystrophin gene which P. 57 L. 6-7 says is supplied by Sarepta Therapeutics, Inc. in single-use vials of phosphate buffered saline at a concentration of 100 mg/ml (i.e., “The pharmaceutical composition of claim 23, comprising (i) Viltolarsen or an equivalent thereof as the antisense oligomer, or a pharmaceutically acceptable salt thereof, or a hydrate thereof, in a concentration of 50 mg/ml”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the concentration of WO ‘131 to the pharmaceutical composition for treating DMD of App ‘366. One would be motivated to do so with a reasonable expectation of success because ‘366 and WO ‘131 are related to exon-skipping antisense oligonucleotide treatments for DMD. Regarding the pharmaceutical composition concentration, WO ‘131 teaches on P. 22 L. 12-17 that various mutations in the dystrophin gene are amenable to exon 51 skipping and that non-limiting examples of mutations … amenable to exon 51 skipping include, e.g.: 45-50, 47-50, 48-50, 49-50, 50, 52, 52-63 … and that determining whether a patient has a mutation in the DMD gene that is amenable to exon skipping is well within the purview of one of skill in the art. Expectation of success of the instant formulation at “a concentration of 50 mg/ml” would have been reasonable because WO ‘131 teaches on P. 48 L 22-27 that the pharmaceutical compositions of the present invention may be specially formulated for administration in solid or liquid form, including those adapted for … intravenous injection, and on P. 53 L 15-17, that the release characteristics of a formulation of the present invention depend on the encapsulating material, the concentration of encapsulated drug, and the presence of release modifiers (i.e., “in a concentration of 50 mg/ml”).
Regarding Claims 32-33, ClinicalTrials.gov ‘972 discloses a description of a Phase 2 clinical trial for assessing the safety and tolerability of the exon 53-skipping drug NS-065/NCNP-01 for treating Duchenne muscular dystrophy (DMD). ClinicalTrials.gov ‘972 teaches in its Brief Summary: The main objective of this study is to evaluate the safety of a high (80 mg/kg) and low (40 mg/kg) dose of NS-065/NCNP-01 (i.e. instant Claim 32, “administering the pharmaceutical composition of claim 23 … at a dose of between 40 mg/kg/week inclusive and 80 mg/kg/week inclusive of the antisense oligomer, the pharmaceutically acceptable salt thereof, or the hydrate thereof” and instant Claim 33, “wherein the dose is 40 mg/kg/week or 80 mg/kg/week”) delivered as an intravenous infusion (i.e., “comprising intravenously administering the pharmaceutical composition”) in patients with Duchenne Muscular Dystrophy(DMD)... 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to apply the composition of ClinicalTrials.gov ‘625 and the dosing regimens of ClinicalTrials.gov ‘972 to the method of treating DMD of App ‘366. One would have been motivated to do so with a reasonable expectation of success because both references and the App ‘366 patent are drawn to exon 53-skipping, antisense oligonucleotide-based treatments for DMD.

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
H. Komaki, T. Nagata, T. Saito, S. Masuda, E. Takeshita, M. Sasaki, H. Tachimori, H. Nakamura, Y. Aoki, S. Takeda, Systemic administration of the antisense oligonucleotide NS-065/NCNP-01 for skipping of exon 53 in patients with Duchenne muscular dystrophy. Sci. Transl. Med. 10, eaan0713 (2018).
Komaki et al., 2018 discloses many of the elements of the instant application but it is not relied upon here because it falls under an exception to 102(a)(1), 102(b)(1) disclosure during grace period by intervening third party. P. 9 of the reference, last paragraph, left column, says NS-065/NCNP-01 was synthesized and purified by Nippon Shinyaku and supplied at 25 mg/ml in 5 ml of ampoules and first paragraph, same page and column says that Nippon Shinyaku Co. is the authors’ “collaborative partner”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, every other Friday 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH SOPHIA ARIETI/               Examiner, Art Unit 4161                                                                                                                                                                                         
/JESSICA H ROARK/               Primary Examiner, Art Unit 1643